DETAILED ACTION
Applicant’s 12/17/2020 response to the previous 10/05/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-15 as amended and/or filed on 12/17/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date 04/18/2018 (20180418).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to JAPANESE APPLICATION NUMBER 2018-079559 filed on 04/18/2018 (20180418).

Response to Amendments/Arguments
Applicant’s 10/12/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous 10/05/2020 Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below in view of US 4799163 A to Wesner; Charles R. in view of US 6273771 B1 to Buckley; George W. et al. (Buckley) and further in view of US 20040006423 A1 to Fujimoto, Hiroaki et al. (Fujimoto).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4799163 A to Wesner; Charles R. in view of US 6273771 B1 to Buckley; George W. et al. (Buckley) and further in view of US 20040006423 A1 to Fujimoto, Hiroaki et al. (Fujimoto).

Regarding claims 1 and 15 Wesner teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    538
    876
    media_image1.png
    Greyscale

and associated descriptive texts including for example, Col. 2, lines 64+:
“(2) Referring to FIG. 1, an autopilot for marine vessels implementing the heading keeping algorithm of the present invention is illustrated. It is appreciated that the invention relates to the heading keeping aspects of the autopilot. When a heading change is commanded, the autopilot switches to a heading change or maneuver mode for effecting the alteration in course. When the vessel has attained the new course, the heading keeping algorithm of the invention is again enabled. The heading error signal .psi..sub.e is applied to the autopilot at a terminal 10. The heading error signal is the difference between the commanded heading and the actual heading of the vessel. As is appreciated, the heading error signal is a measure of the instantaneous yaw motion of the vessel. The heading error signal is applied to a conventional PID controller 11. As is well understood, the controller 11 provides an output rudder command .delta..sub.o on a line 12 in accordance with a proportional integral and derivative term of the heading error signal. Thus, the controller 11 receives the heading error signal and in a conventional manner, computes the integral (.intg..psi..sub.e ) and the derivative (.psi..sub.e ) of the heading error signal and sums the three terms with appropriate coefficients to provide the output rudder command on the line 12 in accordance with” (Emphasis added),

 a heading method and control device 10 for ship, which causes a ship to sail at a desired 5heading, 

a heading generator which outputs a heading command in Col. 3, lines 1+ :
“When a heading change is commanded, the autopilot switches to a heading change or maneuver mode for effecting the alteration in course”; and 


a controller which outputs a rudder angle command on the basis of the heading command from the heading 10generator in Col. 3, Lines 11+ :
“As is well understood, the controller 11 provides an output rudder command .delta..sub.o on a line 12 in accordance with a proportional integral and derivative term of the heading error signal.”, 

sensor group information from a sensor group provided to the ship in Col. 3:
“As is appreciated, the heading error signal is a measure of the instantaneous yaw motion of the vessel.”, and 

characteristic information from a ship motion characteristic information storage unit in Col. 4 lines 58+:
“(10) The minimum gain of step 1, the maximum gain of step 7, set point A and set point B are established at installation during sea trials from the particular ship in which the autopilot is installed or from known characteristics and data established from similar ships. The gain coefficients for the controller 11 are established at installation to provide critical damping in a manner well understood in the art.” .  


Wesner does not appear to expressly disclose “a heading control device 10 for ship, which causes a ship provided with an outboard motor to sail at a desired 5heading,” (Emphasis added).

Buckley teaches in for example the figures below:

    PNG
    media_image2.png
    544
    756
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    600
    673
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    564
    750
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    484
    780
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    515
    765
    media_image6.png
    Greyscale

And associated descriptive texts “a heading control device 804/870 for a ship 700,
a ship provided with an outboard motor to sail at a desired 5heading,” (Emphasis added).
“(31) It should be understood that FIG. 12 is intended to provide a highly schematic representation of a marine vessel in which a large number of input and output devices are all connected in signal communication, either directly or indirectly, with the serial communication bus 100 and the other devices. For example, the blower 820, battery 824, and bilge condition monitor 830 are all connected to the vessel control module (VCM) 500 which, in turn, creates a digital message packet according to the controller area network protocol and transmit that message packet to the serial bus 100. The information contained in the message packet can be received by intended recipient devices, such as the gauges 730, and displayed for the operator of the marine vessel 700. The steering mechanism 200, which is manually controlled, and the steering actuator 804 operate in the manner described above in conjunction with FIG. 4. The auto pilot system 870 can receive destination positions from the operator and, in conjunction with the GPS 12 and a chart plotter system, plot a course from the current position of the marine vessel to the desired destination position entered by the operator. “ (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using an outboard motor to sail towards a desired heading/destination position. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the ship would be controlled to sail or motor towards the desired heading. 

Therefore, the results would have been predictable to one of ordinary skill in the art.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Buckley to the prior art of Wesner as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Wesner and Buckley above does not appear to expressly disclose the newly added limitation wherein the sensor information comprises a ship speed value and the characteristic information comprises an actual yaw rate with respect to the rudder angle for each ship speed value.

Fujimoto teaches it was known in the marine tracking art for the sensor information to comprise a ship speed value and the characteristic information comprises an actual yaw rate with respect to the rudder angle for each ship speed value in for example, the figures below:

    PNG
    media_image7.png
    653
    479
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    628
    423
    media_image8.png
    Greyscale

And associated descriptive texts in for example only paragraphs:
“[0170] FIGS. 28(a),28(b),29(a) and 29(b) are views each showing a simulation result of the ship control according to the conventional PID control law. FIG. 28(a) shows a ship trajectory and FIG. 28(b) shows variations in horizontal rudder angle, vertical ruder angle, and diving rudder angle (they arc hereinafter referred to as "rudder angles"). FIG. 29(a) shows variations in roll angle, pitch angle and yaw angle (they are hereinafter referred to as "attitude angles"). FIG. 29(b) shows variations in ship speed and yaw rate.

[0171] FIGS. 30(a),30(b),31(a) and 31(b) are views each showing a simulation result of the ship control according to Example 9. FIG. 30(a) shows a ship trajectory and FIG. 30(b) shows variations in rudder angles. FIG. 31(a) shows variations in attitude angles and FIG. 31(b) shows variations in ship speed and yaw rate.”

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the ship would be controlled to sail or motor towards the desired heading taking into account actual yaw rate for each speed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Fujimoto to the prior art combination of Wesner and Buckley as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the heading control device for ship, according 15to claim 1, wherein the controller includes: 
a control calculator which calculates the rudder angle command so that a heading deviation becomes zero, on the basis of the heading command from the heading generator, 
20the sensor group information from the sensor group, and 

a band limitation calculator which limits output of the control calculator within a predetermined frequency 25band and performs a resultant output see the rejection of corresponding parts of claim 1 above incorporated herein by reference and Wesner Col. 1 lines 64+:
“(7) Another approach to solving the problem of automatically adjusting the autopilot to accommodate various sea states and encounter frequencies is described in pending U.S. patent application Ser. No. 692,465, now U.S. Pat. No. 4,692,868, filed Jan. 18, 1985 entitled "Adaptive Autopilot". Although the autopilot of said Ser. No. 692,465 operated successfully most ships, the device required sailing at constant headings for long periods of time with few heading changes. The autopilot utilized a sequence of trial and error iterative gain changes, RMS yaw motion measurements and comparisons with previous results until the gain was reduced to the level whereby RMS yaw motion increased significantly. Measurement periods were necessarily long, five minutes or longer, because yaw periods tended to be long. Several measurement periods were required to determine the least useable gain and it was necessary to restart the process when a heading change was effected. The autopilot of said Ser. No. 692,465 required significant operating time at non-optimum gain because of the lengthy search procedures utilized.”, and 
Col. 2, lines 19+:
“(9) The present invention automatically adjusts the gain of the autopilot to accommodate various sea states and encounter frequencies while maintaining critical damping of the heading control loop. The autopilot of the present invention can be calibrated for any ship without prior knowledge of the ship's coefficients or prior computer simulations. The gain search time is significantly less than for prior art devices and the gain range is limited to safe values for all weather conditions. In a manner to be described, the present invention differs from the autopilot of said U.S. Pat. No. 4,074,648 in that gain is a function of yaw motion only instead of yaw motion, rudder angle and a proportionality constant. The present invention differs from the autopilot of said Ser. No. 692,465 now U.S. Pat. No. 4,692,868 in that gain is selected as a direct result of yaw motion computation instead of as a result of a search through various trial gains.” (Emphasis added).  

Regarding claim 3 and the limitation the heading control device for ship, according to claim 2, wherein the control calculator gives a control parameter 5inside the control calculator as a function or a map of a velocity of the ship which is one piece of the sensor group information from the sensor group see Wesner Col. 1, lines 11+:
“(5) Numerous autopilots for marine vessels are known in the prior art that include a weather adjustment function. U.S. Pat. No. 3,604,907, issued Sept. 14, 1971 entitled "Steering Command Computer for Navigable Craft", discloses a dual gain autopilot with a semi-automatic weather adjustment function. A manually operated weather adjustment control was set by the operator in accordance with the nominal peak yaw motion experienced by the vessel in response to the severity of the seas. If the yaw motion of the ship exceeded the manual setting, the autopilot gain was increased to restore the ship to the ordered heading. Below the setting a low autopilot gain was utilized for heading keeping. In practice, such manual controls were often set incorrectly or were not set at all. In the prior art autopilots, such manual controls were adjusted to endeavor to optimize performance for varying wind and sea conditions as well as changing ship speeds. With such manual adjustments, however, the operator is frequently unable to realize optimum conditions since the time constants on large vessels are fairly long. With such vessels, it may be necessary to steam for periods of approximately ten minutes before the operator can determine the effect of a manual adjustment. The adjustments, therefore, become a matter of trial and error with a consequent loss in operating efficiency and increase in fuel consumption.


…In the autopilot of said U.S. Pat. No. 4,074,648, the sensitivity of the steering system of the vessel is adjusted to accommodate changes in speed,…”.  

Regarding claim 4 and the limitation the heading control device for ship, according 10to claim 2, wherein the band limitation calculator gives a band limitation parameter inside the band limitation calculator as a fixed value or as a function or a map of a velocity of the ship which is one piece of the sensor group information from 15the sensor group see the rejection of corresponding parts of claim 3 above with regard to “frequencies”.  

Regarding claim 5 and the limitation the heading control device for ship, according to claim 2, wherein the control calculator includes:  
20a first control calculator for generating the rudder angle command so that a heading deviation which is a difference between the heading command from the heading generator and an actual heading which is one piece of the sensor group information becomes zero; and 
a second control calculator for generating a32 / 37661946US01 command for achieving a desired heading, on the basis of the heading command or output of the first control calculator see Wesner Figure 1 and Col. 2, lines 63+ and the rejection of corresponding parts of the claims above incorporated herein.      

Regarding claim 6 and the limitation the heading control device for ship, according 5to claim 3, wherein the control calculator includes: 
a first control calculator for generating the rudder angle command so that a heading deviation which is a difference between the heading command from the heading 10generator and an actual heading which is one piece of the sensor group information becomes zero; and 
a second control calculator for generating a command for achieving a desired heading, on the basis of the heading command or output of the first control calculator see  Wesner Figure 1 and Col. 2, lines 63+ and the rejection of corresponding parts of the claims above incorporated herein.       

Regarding claim 7 and the limitation the heading control device for ship, according to claim 4, wherein the control calculator includes: 
a first control calculator for generating the 20rudder angle command so that a heading deviation which is a difference between the heading command from the heading generator and an actual heading which is one piece of the sensor group information becomes zero; and 
a second control calculator for generating a 25command for achieving a desired heading, on the basis of the33 / 37 661946US01 heading command or output of the first control calculator see Wesner Figure 1 and Col. 2, lines 63+ and the rejection of corresponding parts of the claims above incorporated herein.       

Regarding claim 8 and the limitation the heading control device for ship, according to claim 1, wherein 5the heading generator includes: 
a motion condition setting device for setting a condition that is to be satisfied by a heading, an angular velocity, and 
an angular acceleration at each point in a sailing route of the ship; and  
10a heading calculator for calculating the heading command on the basis of the condition for the heading, the angular velocity, and the angular acceleration outputted from the motion condition setting device see Figure 1 and Col. 2, lines 63+ and the rejection of corresponding parts of the claims above incorporated herein.        

Regarding claim 9 and the limitation the 
15





heading control device for ship, according to claim 2, wherein the heading generator includes: 

a heading calculator for calculating the heading command on the basis of the condition for the heading, the angular velocity, and the angular acceleration outputted from 25the motion condition setting device see Wesner Figure 1, Col. 2, lines 63+ and the rejection of corresponding parts of the claims above incorporated herein.    

Regarding claim 10 and the limitation the heading control device for ship, according to claim 3, wherein the heading generator includes:  5a motion condition setting device for setting a condition that is to be satisfied by a heading, an angular velocity, and an angular acceleration at each point in a sailing route of the ship; and a heading calculator for calculating the heading 10command on the basis of the condition for the heading, the angular velocity, and the angular acceleration outputted from the motion condition setting device see Wesner Figure 1 and Col. 2, lines 63+ and the rejection of corresponding parts of the claims above incorporated herein.       

Regarding claim 11 and the limitation the heading control device for ship, according 15to claim 4, wherein the heading generator includes: a motion condition setting device for setting a condition that is to be satisfied by a heading, an angular velocity, and an angular acceleration at each point in a 20sailing route of the ship; and a heading calculator for calculating the heading command on the basis of the condition for the heading, the angular velocity, and the angular acceleration outputted from the motion condition setting 

Regarding claim 12 and the limitation the heading control device for ship, according to claim 5, wherein the heading generator includes: a motion condition setting device for setting a 5condition that is to be satisfied by a heading, an angular velocity, and an angular acceleration at each point in a sailing route of the ship; and a heading calculator for calculating the heading command on the basis of the condition for the heading, the 10angular velocity, and the angular acceleration outputted from the motion condition setting device see Wesner Figure 1 and Col. 2, lines 63+ and the rejection of corresponding parts of the claims above incorporated herein.         

Regarding claim 13 and the limitation the heading control device for ship, according to claim 6, wherein 15the heading generator includes: a motion condition setting device for setting a condition that is to be satisfied by a heading, an angular velocity, and an angular acceleration at each point in a sailing route of the ship; and  20a heading calculator for calculating the heading command on the basis of the condition for the heading, the angular velocity, and the angular acceleration outputted from the motion condition setting device see Wesner Figure 1 and Col. 2, lines 63+ and the rejection of corresponding parts of the claims above incorporated herein.        

Regarding claim 14 and the limitation the heading control device for ship, according36 / 37 661946US01 to claim 7, wherein the heading generator includes: a motion condition setting device for .         

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210412                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665